UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6565


TOMMY RAY ROBINSON,

                    Plaintiff - Appellant,

             v.

NURSE KIMBERLY MARTIN; WEXFORD HEALTH SOURCES, INC.;
COLLEGIAL MEDICAL GROUP,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:17-cv-00535-DKC)


Submitted: June 25, 2019                                          Decided: July 5, 2019


Before NIEMEYER, DIAZ, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommy Ray Robinson, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith,
MEYERS, RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tommy Ray Robinson appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Robinson v.

Martin, No. 8:17-cv-00535-DKC (D. Md. Feb. 1, 2018). In addition, we note that

numerous claims are raised by Robinson for the first time on appeal. We decline to

consider these claims. See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993)

(holding that claims raised for the first time on appeal generally will not be considered,

absent exceptional circumstances of plain error or fundamental miscarriage of justice);

First Virginia Banks, Inc. v. BP Exploration & Oil, Inc., 206 F.3d 404, 407 n.1 (4th Cir.

2000) (declining to consider issues raised for first time on appeal). We deny Robinson’s

motions for appointment of counsel. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2